United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2234
                                     ___________

De Andra Pye,                             *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the Eastern
                                          * District of Missouri
CO-I Robert Keener,                       *
                                          *    [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                           Submitted: January 31, 2001

                                Filed: February 7, 2001
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

       Missouri inmate De Andra Pye appeals from the final judgment entered in the
District Court1 for the Eastern District of Missouri following an adverse jury verdict in
his 42 U.S.C. § 1983 action. Pye has moved for preparation of the trial transcript at
government expense and for oral argument. We deny the former motion because Pye
has not satisfied his burden of demonstrating that the appeal presents a substantial
question. In particular, the trial evidence he points to is not contrary to the jury’s

      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
verdict. See Rhodes v. Corps of Eng’rs, 589 F.2d 358, 359-60 (8th Cir. 1978) (per
curiam) (denying transcript prepared at government expense where in forma pauperis
appellant made only conclusory allegations that trial court erred in ruling against her).
Because we are unable to review the issues Pye raises without a transcript, we deny
Pye’s motion for oral argument and dismiss the appeal. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-